Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 1 of 444 PageID #: 2117




                                                                     002584
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 2 of 444 PageID #: 2118




                                                                  002585
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 3 of 444 PageID #: 2119




                                                                    002586
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 4 of 444 PageID #: 2120




                                                                 002587
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 5 of 444 PageID #: 2121




                                                                  002588
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 6 of 444 PageID #: 2122




                                                                   002589
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 7 of 444 PageID #: 2123




                                                                  002590
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 8 of 444 PageID #: 2124




                                                                 002591
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 9 of 444 PageID #: 2125




                                                                    002592
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 10 of 444 PageID #: 2126




                                                                      002593
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 11 of 444 PageID #: 2127




                                                                     002594
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 12 of 444 PageID #: 2128




                                                                      002595
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 13 of 444 PageID #: 2129




                                                                      002596
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 14 of 444 PageID #: 2130




                                                                     002597
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 15 of 444 PageID #: 2131




                                                                     002598
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 16 of 444 PageID #: 2132




                                                                      002599
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 17 of 444 PageID #: 2133




                                                                      002600
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 18 of 444 PageID #: 2134




                                                                             002601
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 19 of 444 PageID #: 2135




                                                                     002602
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 20 of 444 PageID #: 2136




                                                                     002603
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 21 of 444 PageID #: 2137




                                                                      002604
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 22 of 444 PageID #: 2138




                                                                      002605
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 23 of 444 PageID #: 2139




                                                                       002606
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 24 of 444 PageID #: 2140




                                                                       002607
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 25 of 444 PageID #: 2141




                                                                     002608
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 26 of 444 PageID #: 2142




                                                                     002609
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 27 of 444 PageID #: 2143




                                                                     002610
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 28 of 444 PageID #: 2144




                                                                      002611
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 29 of 444 PageID #: 2145




                                                                     002612
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 30 of 444 PageID #: 2146




                                                                     002613
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 31 of 444 PageID #: 2147




                                                                    002614
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 32 of 444 PageID #: 2148




                                                                     002615
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 33 of 444 PageID #: 2149




                                                                       002616
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 34 of 444 PageID #: 2150




                                                                      002617
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 35 of 444 PageID #: 2151




                                                                      002618
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 36 of 444 PageID #: 2152




                                                                          002619
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 37 of 444 PageID #: 2153




                                                                      002620
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 38 of 444 PageID #: 2154




                                                                       002621
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 39 of 444 PageID #: 2155




                                                                      002622
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 40 of 444 PageID #: 2156




                                                                       002623
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 41 of 444 PageID #: 2157




                                                                       002624
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 42 of 444 PageID #: 2158




                                                                     002625
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 43 of 444 PageID #: 2159




                                                                     002626
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 44 of 444 PageID #: 2160




                                                                     002627
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 45 of 444 PageID #: 2161




                                                                   002628
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 46 of 444 PageID #: 2162




                                                                  002629
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 47 of 444 PageID #: 2163




                                                               002630
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 48 of 444 PageID #: 2164




                                                                  002631
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 49 of 444 PageID #: 2165




                                                                002632
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 50 of 444 PageID #: 2166




                                                                 002633
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 51 of 444 PageID #: 2167




                                                                  002634
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 52 of 444 PageID #: 2168




                                                              002635
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 53 of 444 PageID #: 2169




                                                                002636
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 54 of 444 PageID #: 2170




                                                                002637
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 55 of 444 PageID #: 2171




                                                                     002638
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 56 of 444 PageID #: 2172




                                                                   002639
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 57 of 444 PageID #: 2173




                                                                   002640
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 58 of 444 PageID #: 2174




                                                                       002641
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 59 of 444 PageID #: 2175




                                                                     002642
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 60 of 444 PageID #: 2176




                                                                     002643
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 61 of 444 PageID #: 2177




                                                                     002644
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 62 of 444 PageID #: 2178




                                                                     002645
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 63 of 444 PageID #: 2179




                                                                       002646
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 64 of 444 PageID #: 2180




                                                                      002647
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 65 of 444 PageID #: 2181




                                                                     002648
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 66 of 444 PageID #: 2182




                                                                     002649
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 67 of 444 PageID #: 2183




                                                                     002650
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 68 of 444 PageID #: 2184




                                                                     002651
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 69 of 444 PageID #: 2185




                                                                    002652
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 70 of 444 PageID #: 2186




                                                                    002653
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 71 of 444 PageID #: 2187




                                                                      002654
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 72 of 444 PageID #: 2188




                                                                     002655
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 73 of 444 PageID #: 2189




                                                                     002656
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 74 of 444 PageID #: 2190




                                                                     002657
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 75 of 444 PageID #: 2191




                                                                    002658
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 76 of 444 PageID #: 2192




                                                                  002659
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 77 of 444 PageID #: 2193




                                                                   0026360
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 78 of 444 PageID #: 2194




                                                                     002661
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 79 of 444 PageID #: 2195




                                                                    002662
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 80 of 444 PageID #: 2196




                                                                 002663
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 81 of 444 PageID #: 2197




                                                                   002664
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 82 of 444 PageID #: 2198




                                                                     002665
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 83 of 444 PageID #: 2199




                                                                      002666
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 84 of 444 PageID #: 2200




                                                                        002667
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 85 of 444 PageID #: 2201




                                                                         002668
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 86 of 444 PageID #: 2202




                                                                          002669
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 87 of 444 PageID #: 2203




                                                                      002670
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 88 of 444 PageID #: 2204




                                                                      002671
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 89 of 444 PageID #: 2205




                                                                      002672
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 90 of 444 PageID #: 2206




                                                                       002673
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 91 of 444 PageID #: 2207




                                                                          002674
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 92 of 444 PageID #: 2208




                                                                          002675
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 93 of 444 PageID #: 2209




                                                                            002676
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 94 of 444 PageID #: 2210




                                                                         002677
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 95 of 444 PageID #: 2211




                                                                       002678
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 96 of 444 PageID #: 2212




                                                                     002679
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 97 of 444 PageID #: 2213




                                                                    002680
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 98 of 444 PageID #: 2214




                                                                    002681
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 99 of 444 PageID #: 2215




                                                                  002682
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 100 of 444 PageID #: 2216




                                                                    002683
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 101 of 444 PageID #: 2217




                                                                     002684
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 102 of 444 PageID #: 2218




                                                                      002685
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 103 of 444 PageID #: 2219




                                                                        002686
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 104 of 444 PageID #: 2220




                                                                        002687
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 105 of 444 PageID #: 2221




                                                                          002688
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 106 of 444 PageID #: 2222




                                                                       002689
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 107 of 444 PageID #: 2223




                                                                       002690
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 108 of 444 PageID #: 2224




                                                                   002691
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 109 of 444 PageID #: 2225




                                                                     0026092
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 110 of 444 PageID #: 2226




                                                                    002693
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 111 of 444 PageID #: 2227




                                                                   002694
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 112 of 444 PageID #: 2228




                                                                 002695
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 113 of 444 PageID #: 2229




                                                                  002696
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 114 of 444 PageID #: 2230




                                                               002697
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 115 of 444 PageID #: 2231




                                                                002698
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 116 of 444 PageID #: 2232




                                                               002699
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 117 of 444 PageID #: 2233




                                                                002700
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 118 of 444 PageID #: 2234




                                                                  002701
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 119 of 444 PageID #: 2235




                                                                 002702
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 120 of 444 PageID #: 2236




                                                               002703
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 121 of 444 PageID #: 2237




                                                                   002704
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 122 of 444 PageID #: 2238




                                                                      002705
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 123 of 444 PageID #: 2239




                                                                     002706
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 124 of 444 PageID #: 2240




                                                                       002707
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 125 of 444 PageID #: 2241




                                                                 002708
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 126 of 444 PageID #: 2242




                                                                          002709
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 127 of 444 PageID #: 2243




                                                                    002710
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 128 of 444 PageID #: 2244




                                                                    002711
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 129 of 444 PageID #: 2245




                                                                     002712
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 130 of 444 PageID #: 2246




                                                                      002713
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 131 of 444 PageID #: 2247




                                                                       002714
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 132 of 444 PageID #: 2248




                                                                      002715
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 133 of 444 PageID #: 2249




                                                                     002716
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 134 of 444 PageID #: 2250




                                                                       002717
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 135 of 444 PageID #: 2251




                                                                       002718
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 136 of 444 PageID #: 2252




                                                                       002719
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 137 of 444 PageID #: 2253




                                                                       002720
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 138 of 444 PageID #: 2254




                                                                         002721
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 139 of 444 PageID #: 2255




                                                                         002722
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 140 of 444 PageID #: 2256




                                                                       002723
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 141 of 444 PageID #: 2257




                                                                      002724
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 142 of 444 PageID #: 2258




                                                                       002725
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 143 of 444 PageID #: 2259




                                                                        002726
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 144 of 444 PageID #: 2260




                                                                      002727
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 145 of 444 PageID #: 2261




                                                                      002728
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 146 of 444 PageID #: 2262




                                                                   002729
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 147 of 444 PageID #: 2263




                                                                    002730
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 148 of 444 PageID #: 2264




                                                                    002731
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 149 of 444 PageID #: 2265




                                                                      002732
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 150 of 444 PageID #: 2266




                                                                     002733
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 151 of 444 PageID #: 2267




                                                                      002734
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 152 of 444 PageID #: 2268




                                                                       002735
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 153 of 444 PageID #: 2269




                                                                        002736
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 154 of 444 PageID #: 2270




                                                                       002737
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 155 of 444 PageID #: 2271




                                                                       002738
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 156 of 444 PageID #: 2272




                                                                      002739
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 157 of 444 PageID #: 2273




                                                                       002740
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 158 of 444 PageID #: 2274




                                                                              002741
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 159 of 444 PageID #: 2275




                                                                              002742
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 160 of 444 PageID #: 2276




                                                                            002743
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 161 of 444 PageID #: 2277




                                                                             002744
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 162 of 444 PageID #: 2278




                                                                           002745
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 163 of 444 PageID #: 2279




                                                                           002746
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 164 of 444 PageID #: 2280




                                                                         002747
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 165 of 444 PageID #: 2281




                                                                          002748
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 166 of 444 PageID #: 2282




                                                                          002749
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 167 of 444 PageID #: 2283




                                                                         002750
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 168 of 444 PageID #: 2284




                                                                       002751
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 169 of 444 PageID #: 2285




                                                                        002752
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 170 of 444 PageID #: 2286




                                                                         002753
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 171 of 444 PageID #: 2287




                                                                          002754
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 172 of 444 PageID #: 2288




                                                                           002755
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 173 of 444 PageID #: 2289




                                                                           002756
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 174 of 444 PageID #: 2290




                                                                            002757
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 175 of 444 PageID #: 2291




                                                                           002758
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 176 of 444 PageID #: 2292




                                                                           002759
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 177 of 444 PageID #: 2293




                                                                           002760
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 178 of 444 PageID #: 2294




                                                                           002761
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 179 of 444 PageID #: 2295




                                                                            002762
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 180 of 444 PageID #: 2296




                                                                        002763
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 181 of 444 PageID #: 2297




                                                                      002764
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 182 of 444 PageID #: 2298




                                                                       002765
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 183 of 444 PageID #: 2299




                                                                       002766
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 184 of 444 PageID #: 2300




                                                                      002767
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 185 of 444 PageID #: 2301




                                                                      002768
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 186 of 444 PageID #: 2302




                                                                    002769
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 187 of 444 PageID #: 2303




                                                                     002770
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 188 of 444 PageID #: 2304




                                                                    002771
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 189 of 444 PageID #: 2305




                                                                      002772
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 190 of 444 PageID #: 2306




                                                                       002773
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 191 of 444 PageID #: 2307




                                                                     002774
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 192 of 444 PageID #: 2308




                                                                    002775
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 193 of 444 PageID #: 2309




                                                                     002776
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 194 of 444 PageID #: 2310




                                                                     002777
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 195 of 444 PageID #: 2311




                                                                      002778
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 196 of 444 PageID #: 2312




                                                                      002779
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 197 of 444 PageID #: 2313




                                                                      002780
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 198 of 444 PageID #: 2314




                                                                     002781
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 199 of 444 PageID #: 2315




                                                                       002782
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 200 of 444 PageID #: 2316




                                                                       002783
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 201 of 444 PageID #: 2317




                                                                        002784
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 202 of 444 PageID #: 2318




                                                                       002785
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 203 of 444 PageID #: 2319




                                                                         002786
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 204 of 444 PageID #: 2320




                                                                          002787
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 205 of 444 PageID #: 2321




                                                                           002788
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 206 of 444 PageID #: 2322




                                                                         002789
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 207 of 444 PageID #: 2323




                                                                         002790
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 208 of 444 PageID #: 2324




                                                                         002791
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 209 of 444 PageID #: 2325




                                                                         002792
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 210 of 444 PageID #: 2326




                                                                    002793
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 211 of 444 PageID #: 2327




                                                                   002794
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 212 of 444 PageID #: 2328




                                                                     002795
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 213 of 444 PageID #: 2329




                                                                     002796
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 214 of 444 PageID #: 2330




                                                                       002797
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 215 of 444 PageID #: 2331




                                                                      002798
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 216 of 444 PageID #: 2332




                                                                       002799
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 217 of 444 PageID #: 2333




                                                                        002800
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 218 of 444 PageID #: 2334




                                                                      002801
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 219 of 444 PageID #: 2335




                                                                        002802
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 220 of 444 PageID #: 2336




                                                                       002803
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 221 of 444 PageID #: 2337




                                                                        002804
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 222 of 444 PageID #: 2338




                                                                          002805
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 223 of 444 PageID #: 2339




                                                                            002806
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 224 of 444 PageID #: 2340




                                                                         002807
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 225 of 444 PageID #: 2341




                                                                          002808
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 226 of 444 PageID #: 2342




                                                                      002809
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 227 of 444 PageID #: 2343




                                                                        002810
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 228 of 444 PageID #: 2344




                                                                         002811
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 229 of 444 PageID #: 2345




                                                                         002812
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 230 of 444 PageID #: 2346




                                                                     002813
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 231 of 444 PageID #: 2347




                                                                     002814
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 232 of 444 PageID #: 2348




                                                                    002815
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 233 of 444 PageID #: 2349




                                                                       002816
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 234 of 444 PageID #: 2350




                                                                       002817
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 235 of 444 PageID #: 2351




                                                                      002818
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 236 of 444 PageID #: 2352




                                                                       002819
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 237 of 444 PageID #: 2353




                                                                        002820
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 238 of 444 PageID #: 2354




                                                                        002821
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 239 of 444 PageID #: 2355




                                                                         002822
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 240 of 444 PageID #: 2356




                                                                         002823
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 241 of 444 PageID #: 2357




                                                                      002824
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 242 of 444 PageID #: 2358




                                                                       002825
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 243 of 444 PageID #: 2359




                                                                        002826
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 244 of 444 PageID #: 2360




                                                                       002827
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 245 of 444 PageID #: 2361




                                                                       002828
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 246 of 444 PageID #: 2362




                                                                        002829
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 247 of 444 PageID #: 2363




                                                                        002830
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 248 of 444 PageID #: 2364




                                                                       002831
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 249 of 444 PageID #: 2365




                                                                      002832
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 250 of 444 PageID #: 2366




                                                                       002833
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 251 of 444 PageID #: 2367




                                                                        002834
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 252 of 444 PageID #: 2368




                                                                        002835
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 253 of 444 PageID #: 2369




                                                                         002836
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 254 of 444 PageID #: 2370




                                                                        002837
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 255 of 444 PageID #: 2371




                                                                         002838
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 256 of 444 PageID #: 2372




                                                                          002839
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 257 of 444 PageID #: 2373




                                                                          002840
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 258 of 444 PageID #: 2374




                                                                         002841
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 259 of 444 PageID #: 2375




                                                                       002842
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 260 of 444 PageID #: 2376




                                                                        002843
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 261 of 444 PageID #: 2377




                                                                     002844
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 262 of 444 PageID #: 2378




                                                                       002845
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 263 of 444 PageID #: 2379




                                                                      002846
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 264 of 444 PageID #: 2380




                                                                      002847
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 265 of 444 PageID #: 2381




                                                                      002848
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 266 of 444 PageID #: 2382




                                                                   002849
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 267 of 444 PageID #: 2383




                                                                    002850
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 268 of 444 PageID #: 2384




                                                                     002851
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 269 of 444 PageID #: 2385




                                                                     002852
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 270 of 444 PageID #: 2386




                                                                     002853
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 271 of 444 PageID #: 2387




                                                                       002854
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 272 of 444 PageID #: 2388




                                                                     002855
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 273 of 444 PageID #: 2389




                                                                    002856
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 274 of 444 PageID #: 2390




                                                                     002857
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 275 of 444 PageID #: 2391




                                                                      002858
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 276 of 444 PageID #: 2392




                                                                        002859
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 277 of 444 PageID #: 2393




                                                                       002860
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 278 of 444 PageID #: 2394




                                                                     002861
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 279 of 444 PageID #: 2395




                                                                      002862
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 280 of 444 PageID #: 2396




                                                                       002863
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 281 of 444 PageID #: 2397




                                                                        002864
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 282 of 444 PageID #: 2398




                                                                          002865
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 283 of 444 PageID #: 2399




                                                                              002866
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 284 of 444 PageID #: 2400




                                                                        002867
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 285 of 444 PageID #: 2401




                                                                        002868
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 286 of 444 PageID #: 2402




                                                                         002869
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 287 of 444 PageID #: 2403




                                                                           002870
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 288 of 444 PageID #: 2404




                                                                           002871
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 289 of 444 PageID #: 2405




                                                                               002872
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 290 of 444 PageID #: 2406




                                                                     002873
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 291 of 444 PageID #: 2407




                                                                       002874
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 292 of 444 PageID #: 2408




                                                                       002875
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 293 of 444 PageID #: 2409




                                                                    002876
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 294 of 444 PageID #: 2410




                                                                    002877
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 295 of 444 PageID #: 2411




                                                                      002878
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 296 of 444 PageID #: 2412




                                                                    002879
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 297 of 444 PageID #: 2413




                                                                    002880
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 298 of 444 PageID #: 2414




                                                                     002881
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 299 of 444 PageID #: 2415




                                                     002882
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 300 of 444 PageID #: 2416




                                                                        002883
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 301 of 444 PageID #: 2417




                                                                      002884
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 302 of 444 PageID #: 2418




                                                                          002885
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 303 of 444 PageID #: 2419




                                                                        002886
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 304 of 444 PageID #: 2420




                                                                        002887
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 305 of 444 PageID #: 2421




                                                                      002888
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 306 of 444 PageID #: 2422




                                                                     002889
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 307 of 444 PageID #: 2423




                                                    002890
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 308 of 444 PageID #: 2424




                                                                   002891
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 309 of 444 PageID #: 2425




                                                                     002892
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 310 of 444 PageID #: 2426




                                                     002893
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 311 of 444 PageID #: 2427




                                                                   002894
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 312 of 444 PageID #: 2428




                                                               002895
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 313 of 444 PageID #: 2429




                                                                002896
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 314 of 444 PageID #: 2430




                                                                 002897
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 315 of 444 PageID #: 2431




                                                                  002898
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 316 of 444 PageID #: 2432




                                                                   002899
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 317 of 444 PageID #: 2433




                                                                    002900
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 318 of 444 PageID #: 2434




                                                                    002901
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 319 of 444 PageID #: 2435




                                                                    002902
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 320 of 444 PageID #: 2436




                                                                002903
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 321 of 444 PageID #: 2437




                                                                        002904
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 322 of 444 PageID #: 2438




                                                                       002905
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 323 of 444 PageID #: 2439




                                                                  002906
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 324 of 444 PageID #: 2440




                                                                  002907
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 325 of 444 PageID #: 2441




                                                                  002908
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 326 of 444 PageID #: 2442




                                                                   002909
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 327 of 444 PageID #: 2443




                                                                   002910
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 328 of 444 PageID #: 2444




                                                                    002911
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 329 of 444 PageID #: 2445




                                                                 002912
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 330 of 444 PageID #: 2446




                                                                  002913
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 331 of 444 PageID #: 2447




                                                                 002914
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 332 of 444 PageID #: 2448




                                                                  002915
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 333 of 444 PageID #: 2449




                                                                 002916
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 334 of 444 PageID #: 2450




                                                                  002917
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 335 of 444 PageID #: 2451




                                                                   002918
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 336 of 444 PageID #: 2452




                                                                   002919
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 337 of 444 PageID #: 2453




                                                                     002920
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 338 of 444 PageID #: 2454




                                                                     002921
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 339 of 444 PageID #: 2455




                                                                      002922
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 340 of 444 PageID #: 2456




                                                                     002923
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 341 of 444 PageID #: 2457




                                                                         002924
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 342 of 444 PageID #: 2458




                                                                          002925
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 343 of 444 PageID #: 2459




                                                                        002927
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 344 of 444 PageID #: 2460




                                                                          002928
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 345 of 444 PageID #: 2461




                                                                     002929
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 346 of 444 PageID #: 2462




                                                                    002930
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 347 of 444 PageID #: 2463




                                                                      002931
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 348 of 444 PageID #: 2464




                                                                            002932
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 349 of 444 PageID #: 2465




                                                                          002933
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 350 of 444 PageID #: 2466




                                                                           002934
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 351 of 444 PageID #: 2467




                                                                           002935
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 352 of 444 PageID #: 2468




                                                                           002936
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 353 of 444 PageID #: 2469




                                                                          002937
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 354 of 444 PageID #: 2470




                                                                        002938
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 355 of 444 PageID #: 2471




                                                                         002939
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 356 of 444 PageID #: 2472




                                                                      002940
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 357 of 444 PageID #: 2473




                                                                       002941
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 358 of 444 PageID #: 2474




                                                            002942
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 359 of 444 PageID #: 2475




                                                                  002943
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 360 of 444 PageID #: 2476




                                                                   002944
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 361 of 444 PageID #: 2477




                                                                   002945
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 362 of 444 PageID #: 2478




                                                                   002946
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 363 of 444 PageID #: 2479




                                                                   002947
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 364 of 444 PageID #: 2480




                                                               002948
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 365 of 444 PageID #: 2481




                                                                 002949
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 366 of 444 PageID #: 2482




                                                                002950
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 367 of 444 PageID #: 2483




                                                                 002951
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 368 of 444 PageID #: 2484




                                                            002952
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 369 of 444 PageID #: 2485




                                                           002953
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 370 of 444 PageID #: 2486




                                                    002954
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 371 of 444 PageID #: 2487




                                                                  002955
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 372 of 444 PageID #: 2488




                                                                 002956
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 373 of 444 PageID #: 2489




                                                                   002957
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 374 of 444 PageID #: 2490




                                                                     002958
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 375 of 444 PageID #: 2491




                                                                   002959
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 376 of 444 PageID #: 2492




                                                                     002960
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 377 of 444 PageID #: 2493




                                                                     002961
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 378 of 444 PageID #: 2494




                                                                     002962
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 379 of 444 PageID #: 2495




                                                                      002963
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 380 of 444 PageID #: 2496




                                                                       002964
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 381 of 444 PageID #: 2497




                                                                          002965
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 382 of 444 PageID #: 2498




                                                                           002966
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 383 of 444 PageID #: 2499




                                                                        002967
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 384 of 444 PageID #: 2500




                                                                        002968
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 385 of 444 PageID #: 2501




                                                                   002969
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 386 of 444 PageID #: 2502




                                                                   002970
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 387 of 444 PageID #: 2503




                                                                   002971
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 388 of 444 PageID #: 2504




                                                                     002972
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 389 of 444 PageID #: 2505




                                                                        002973
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 390 of 444 PageID #: 2506




                                                                    002974
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 391 of 444 PageID #: 2507




                                                                   002975
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 392 of 444 PageID #: 2508




                                                                      002976
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 393 of 444 PageID #: 2509




                                                                      002977
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 394 of 444 PageID #: 2510




                                                                       002978
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 395 of 444 PageID #: 2511




                                                                       002979
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 396 of 444 PageID #: 2512




                                                                  002980
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 397 of 444 PageID #: 2513




                                                                  002981
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 398 of 444 PageID #: 2514




                                                                   002982
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 399 of 444 PageID #: 2515




                                                                      002983
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 400 of 444 PageID #: 2516




                                                                      002984
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 401 of 444 PageID #: 2517




                                                                      002985
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 402 of 444 PageID #: 2518




                                                                     002986
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 403 of 444 PageID #: 2519




                                                                       002987
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 404 of 444 PageID #: 2520




                                                                         002988
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 405 of 444 PageID #: 2521




                                                                     002989
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 406 of 444 PageID #: 2522




                                                      002990
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 407 of 444 PageID #: 2523




                                                               002991
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 408 of 444 PageID #: 2524




                                                              002992
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 409 of 444 PageID #: 2525




                                                           002993
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 410 of 444 PageID #: 2526




                                                         002994
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 411 of 444 PageID #: 2527




                                                      002995
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 412 of 444 PageID #: 2528




                                                         002996
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 413 of 444 PageID #: 2529




                                                         002997
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 414 of 444 PageID #: 2530




                                                        002998
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 415 of 444 PageID #: 2531




                                                         002999
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 416 of 444 PageID #: 2532




                                                          003000
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 417 of 444 PageID #: 2533




                                                             003001
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 418 of 444 PageID #: 2534




                                                             003002
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 419 of 444 PageID #: 2535




                                                          003003
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 420 of 444 PageID #: 2536




                                                          003004
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 421 of 444 PageID #: 2537




                                                              003005
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 422 of 444 PageID #: 2538




                                                               003006
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 423 of 444 PageID #: 2539




                                                                 003007
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 424 of 444 PageID #: 2540




                                                                003008
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 425 of 444 PageID #: 2541




                                                              003009
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 426 of 444 PageID #: 2542




                                                             003010
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 427 of 444 PageID #: 2543




                                                        003011
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 428 of 444 PageID #: 2544




                                                          003012
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 429 of 444 PageID #: 2545




                                                       003013
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 430 of 444 PageID #: 2546




                                                      003014
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 431 of 444 PageID #: 2547




                                                         003015
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 432 of 444 PageID #: 2548




                                                          003016
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 433 of 444 PageID #: 2549




                                                           003017
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 434 of 444 PageID #: 2550




                                                       003018
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 435 of 444 PageID #: 2551




                                                       003019
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 436 of 444 PageID #: 2552




                                                        003020
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 437 of 444 PageID #: 2553




                                                        003021
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 438 of 444 PageID #: 2554




                                                         003022
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 439 of 444 PageID #: 2555




                                                       003023
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 440 of 444 PageID #: 2556




                                                        003024
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 441 of 444 PageID #: 2557




                                                        003025
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 442 of 444 PageID #: 2558




                                                       003026
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 443 of 444 PageID #: 2559




                                                        003027
Case 6:18-cv-00410-CBW Document 92-5 Filed 01/28/20 Page 444 of 444 PageID #: 2560




                                                          003028
